 

Confidential treatment has been granted with respect to portions of this
agreement as indicated by “[***]” and such confidential portions have been
deleted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

FIFTH AMENDMENT TO PLASMA PURCHASE AGREEMENT

 

This Fifth Amendment to the Plasma Purchase Agreement (this “Amendment #5”) by
and between Grifols Worldwide Operations Limited, a corporation having a place
of business at Grange Castle Business Park, Grange Castle, Clondalkin, Dublin
22, Ireland (“Grifols”), as the successor-in-interest to Biotest Pharmaceuticals
Corporation, and ADMA Biologics, Inc., a Delaware corporation having a place of
business at 465 Route 17 South, Ramsey, New Jersey 07446 (“ADMA”), is effective
as of January 1, 2019 (the “Effective Date”).

 

WHEREAS, BPC and ADMA are parties to that certain Plasma Purchase Agreement,
effective as of November 17, 2011 (as amended, restated, supplemented or
otherwise modified from time to time,, the “Agreement”), pursuant to which ADMA
purchases from BPC source plasma containing antibodies to respiratory syncytial
virus (“RSV” or “RSV Plasma”);

 

WHEREAS, on December 10, 2018, BPC notified ADMA of the assignment of BPC’s
rights and obligations under the Agreement pursuant to Section G to Grifols, its
affiliate, effective January 1, 2019; and

 

WHEREAS, BPC and ADMA are parties to that certain Purchase Agreement, dated as
of June 6, 2017, pursuant to which, on January 1, 2019, (i) ADMA will transfer
ownership of two of its plasma collection facilities located in Norcross,
Georgia and Marietta, Georgia (the “Transferred Plasma Collection Facilities”)
to BPC, and (ii) ADMA and Grifols, as the successor-in-interest to BPC, have
agreed to enter into this Amendment #5 in order to memorialize the modification
of certain provisions on the terms contained herein.

 

NOW, THEREFORE, in consideration of the respective promises contained herein and
other valuable consideration, the receipt and legal sufficiency of which are
hereby acknowledged, and intending to be legally bound hereby, the parties
hereto agree as follows:

 

Amendment:

 

1.Section A.2.d. is hereby deleted and replaced in its entirety as follows:

 

“d. Pricing for RSV Plasma for the period after March 31, 2013 will be based on
the price previously in effect adjusted in proportion to the percentage increase
in the [***] Index, [***], U.S. City Average, All items, Base 1982-84 = 100,
published by the United States Department of Labor, Bureau of Labor Statistics
(“[***]”) as of the December 31st of the previous calendar year. Notwithstanding
the foregoing, solely with respect to the Transferred Plasma Collection
Facilities, for a three year period commencing on the Effective Date (the
“Purchase Period”), ADMA shall be entitled to purchase RSV Plasma from Grifols
from the Transferred Plasma Collection Facilities at a price equal to cost plus
five percent (5%) (the “Purchase Period Price”). During the Purchase Period,
Grifols shall not charge ADMA an additional amount in excess of the Purchase
Period Price as a result of inflation during the Purchase Period.

 



Page 1 of 2

 

 

Confidential treatment has been granted with respect to portions of this
agreement as indicated by “[***]” and such confidential portions have been
deleted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

2.Section I is hereby deleted in part as it relates to Grifols notices and
replaced with the following:

 



  To Grifols: Alfredo Arroyo     Chief Financial Officer     Grifols Worldwide
Operations Limited     Grange Castle Business Park, Grange Castle    
Clondalkin, Dublin 22, Ireland



  

3.Exhibit A, as referenced in Section A(4) of the Agreement, is hereby deleted
and replaced in its entirety with a revised Exhibit A, attached hereto.

 

4.All references in the Agreement to “BPC” and “Biotest Pharmaceuticals
Corporation” shall hereby be amended to refer to “Grifols” and “Grifols
Worldwide Operations Limited”, as successor-in-interest to BPC.

 

Miscellaneous:

 

Except as expressly provided herein, all terms and conditions set forth in the
Agreement remain unchanged and continue in full force and effect. This Amendment
#5 shall govern in the event of any conflict between this Amendment #5 and the
Agreement. It is agreed by the parties that all references to the Agreement
hereafter made by them in any document or instrument delivered pursuant to or in
connection with the Agreement shall be deemed to refer to the Agreement as
amended hereby.

 

This Amendment #5 and the Agreement embody the entire agreement and
understanding between the parties hereto with respect to the subject matter
hereof and supersede all prior agreements and understandings relating to the
subject matter hereof.

 

This Amendment #5 may be executed in any number of counterparts, each of which
shall be deemed an original but all of which together shall constitute one and
the same single document, and any such counterpart containing an electronically
scanned or facsimile signature will have the same effect as original manual
signatures.

 

The parties agree that they and their employees shall execute all documents and
do all other things necessary to carry out the intent to implement the
provisions of this Amendment #5.

 

IN WITNESS WHEREOF, the parties hereby have caused this Amendment #5 to be
executed and the persons signing below warrant that they are duly authorized to
sign for and on behalf of their respective parties.

 



ADMA Biologics, Inc.   Grifols Worldwide Operations Limited       By: /s/ Adam
Grossman   By: /s/ Alfredo Arroyo                             Name: Adam
Grossman   Name: Alfredo Arroyo              Title: President & Chief Executive
Officer   Title: Chief Financial Officer



 



Page 2 of 2

 

 

Confidential treatment has been granted with respect to portions of this
agreement as indicated by “[***]” and such confidential portions have been
deleted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

Exhibit A

 

Biotest Plasma Center # 085

233 West Hancock Avenue, Athens, Georgia 30601

PH:  706-354-3898 FX:  706-354-3235

 

Biotest Plasma Center # 038

2704 Peach Orchard Road, Augusta, Georgia 30906

PH:  706-798-3061 FX:  706-798-4534

 

Biotest Plasma Center #093

718 22nd Avenue So Brookings, SD 57006

PH: 605-691-6214 FX: 605-696-3850

 

Biotest Plasma Center #675

500 Old Greenville Hwy., Suite 500-2, Clemson, SC 29631

PH: 864-633-5023 FX: 864-653-8387

 

Biotest Plasma Center #091

2235 Dave Ward Drive, #205 Conway, AR 72034

PH: 501-499-8698 FX: 501-450-6460

 

Biotest Plasma Center # 009

Park Center

1027 Commerce Blvd., Dickson City, Pennsylvania 18519

PH:  570-383-5341 FX:  570-383-5346

 

Biotest Plasma Center # 001

Colonial Center

4391 Colonial Boulevard, Fort Myers, Florida 33966

PH:  239-332-0500 FX:  239-332-0533

 

Biotest Plasma Center # 004

1112 North Main Street, Gainesville, Florida 32601

PH:  352-378-9431 FX:  352-376-6076

 

Biotest Plasma Center # 080

6837 Taft Street Hollywood, FL 33024

PH: 954-987-6240 FX: 954-987-4517

 

Biotest Plasma Center # 008

408 S. Gilbert Street, Iowa City, Iowa 52240

PH:  319-341-8000 FX:  319-341-8008

 

Biotest Plasma Center # 028

1213 Country Club Road, Jacksonville, North Carolina 28546

PH:  910-353-4888 FX:  910-353-2006

 

Biotest Plasma Center #090

113 Yopp Road, Jacksonville, NC 28540

PH: 910-463-2603 FX: 910-219-7778

 



 

 

 

Confidential treatment has been granted with respect to portions of this
agreement as indicated by “[***]” and such confidential portions have been
deleted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

Biotest Plasma Center #094

5915 1st Avenue, Kearney, NE 68847

PH: 308-624-2634 FX: 308-224-2280

 

Biotest Plasma Center # 033

300 S. 17th Street, Lincoln, Nebraska 68508

PH:  402-474-2335 FX:  402-474-5983

 

Biotest Plasma Center # 089

3110 Lake Washington Rd., Melbourne, Florida 32934

PH:  321-255-7466 FX:  321-255-7469

 

Biotest Plasma Center # 086

2501 Discovery Dr. Suite 400, Orlando, Florida 32826

PH:  407-207-1932 FX:  407-277-2468

 

Biotest Plasma Center # 087

100 Business Park Way, Royal Palm Beach, Florida 33411

PH:  561-791-9122 FX:  561-791-9750

 

Biotest Plasma Center # 601

618 NW Loop 410, Suite #101, San Antonio, Texas 78216

PH:  210-224-1749 FX:  210-224-4337

 

Biotest Plasma Center # 036

2860 Cerrillos Road Suite. B1, Santa Fe, New Mexico 87507-2326

PH:  505-424-6250 FX:  505-424-6260

 

Biotest Plasma Center # 088

311 N Patterson Street, Valdosta, Georgia 31601

PH:  229-331-8558 FX:  229-253-0326

 

Biotest Plasma Center #676

1012 Princeton Street, Vermillion, SD 57069

PH: 605-277-1434 FX: 605-658-0207

 

Biotest Plasma Center # 045

6000 Mahoning Avenue, #410, Youngstown, Ohio 44515

PH:  330-743-1317 FX:  330-743-7310

 

Biotest Plasma Center #101 (formerly ADMA Bio Centers Georgia Inc.)*

6290 Jimmy Carter Boulevard, Suites 206-208 and 210, Norcross, Georgia 30071

PH: 678-495-5800 FX: 678-495-5818

 

Biotest Plasma Center #102 (formerly ADMA Bio Centers Georgia Inc.)*

3000 Windy Hill Road SE, Suites 212 and 220, Marietta, Georgia 30067

PH: 678-504-7333 FX: 678-483-5428

 

 

* Not a BPC center by license as of the Effective Date.

 

 